DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on June 5, 2019 for application number 16/466,956. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b). An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeln et al. (US PG Pub No. 2007/0140785), hereinafter “Abeln”.
Regarding claim 1, Abeln discloses a pinion (Fig. 1 (2)) for transmitting movement about an axis of rotation (Fig. 1 (dashed line)), laterally defined by two opposed faces, wherein each of the two faces comprises a bearing surface (Fig. 2 (2’ & 2’’)) having thereon a raised motif (20 & 21), the raised motif (20 & 21) of the each bearing surface (Fig. 2 (2’ & 2’’)) being the same and being such that the superposition of this raised motif (20 & 21) and the specular image thereof only gives one point of intersection at most (Fig. 2 (20)), irrespective of the angular position of superposition of the specular image of the raised motif (20 & 21) in relation to the raised motif  (Figs. 2 (20) & 6 (d)).
Regarding claim 2, Abeln discloses the pinion according to claim 1, wherein the motif (20 & 21) is arranged at least near an edge of the bearing surface (Fig. 2 (2’ & 2’’)) radially furthest away from the center of rotation of the pinion (2).

Regarding claim 4, Abeln discloses the pinion according to claim 3, wherein the elementary motif (Fig. 6 (d)) has the shape of an arc or a line segment, the extension of which does not pass through the axis of rotation (Fig. 1 (dashed line)) of the pinion.
Regarding claim 5, Abeln discloses the pinion according to claim 1, wherein the raised motif (20 & 21) is made by micromachining (paragraph 22).
Regarding claim 6, Abeln discloses the pinion according to claim 5, wherein laser micromachining is used (paragraph 22).
Regarding claim 7, Abeln discloses a mechanical assembly (Fig. 1) for the transmission of movement about an axis of rotation (Fig. 1 (dashed line)), comprising a first mechanical component (Fig. 1 (1)), a second mechanical component (Fig. 1 (2)), a third component (Fig. 1 (3)) and a fourth component (Fig. 1 (4)), the components (Fig. 1 (1, 2, 3 & 4)) being juxtaposed along the axis of rotation (Fig. 1 (dashed line)), the second and third components (Fig. 1 (2 & 3)) being gripped between the first and fourth components (Fig. 1 (1 & 4)) by tightening means (Fig. 1 (15)) so that each component is rotatably fixed relative to one another about the axis of rotation (Fig. 1 (dashed line)), each component (Fig. 1 (1, 2, 3 & 4)) being in contact with its neighboring component through a contact surface wherein the second and third components (Fig. 1 (2 & 3)) are each a pinion according to claim 1.
Regarding claim 8, Abeln discloses the mechanical assembly according to claim 7, wherein the second and third mechanical components (Fig. 1 (2 & 3)) are arranged so that neither has a direction of assembly or are identical (Fig. 1).

Regarding claim 10, Abeln discloses the combustion engine according to claim 9, wherein the first component (1) is a crankshaft (paragraph 18).
Regarding claim 11, Abeln discloses the combustion engine according to claim 9, wherein the fourth component (4) is a pulley (paragraph 18).
Regarding claim 12, Abeln discloses a vehicle comprising a combustion engine (paragraphs 7 & 18) according to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747